DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-16, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “a high resolution region” (lines 12-13), “a low resolution region” (line 15) is indefinite because it is unclear whether these regions are the same as or are additional regions to the first low resolution region, the high resolution region and a second low resolution recited in lines 8-9.  Thus, the metes and bounds of the claim cannot be readily determined renders the claim indefinite.
In claim 9, the recitation of “a high resolution region” (line 3), “a low resolution region” (line 3) is indefinite because it is unclear whether these regions are the same as or are additional regions to the first low resolution region, the high resolution region and a second low resolution recited in claim 1, lines 8-9.  Thus, the metes and bounds of the claim cannot be readily determined renders the claim indefinite.

In claim 16, the recitation of “a high resolution region” (line 3), “a low resolution region” (line 3) is indefinite because it is unclear whether these regions are the same as or are additional regions to the first low resolution region, the high resolution region and a second low resolution recited in claim 1, lines 8-9.  Thus, the metes and bounds of the claim cannot be readily determined renders the claim indefinite.

Claims 3-5, 8, 10-14, 19 and 21 are indefinite because of the technical deficiencies of claim 1.
Allowable Subject Matter
Claims 1, 3-5, 8-16, 19 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a control unit configured to control turn on and turn off of the plurality of gate lines, so that a display area is divided into a first low resolution region, a high resolution region, and a second resolution region along a scanning direction of the gate lines; wherein sizes and positions of the first low resolution region, the high resolution region, and the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        1/28/2021